NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

           EVOLUSION CONCEPTS, INC.,
                Plaintiff-Appellant

                                v.

   HOC EVENTS, INC., DBA SUPERTOOL USA,
                 Defendant
           ______________________

                       2021-1963
                 ______________________

   Appeal from the United States District Court for the
Central District of California in No. 2:19-cv-02736-JLS-
DFM, Judge Josephine L. Staton.

            --------------------------------------------

           EVOLUSION CONCEPTS, INC.,
                Plaintiff-Appellant

                                v.

          JUGGERNAUT TACTICAL, INC.,
                Defendant-Appellee
              ______________________

                       2021-1987
                 ______________________
2              EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.



   Appeal from the United States District Court for the
Central District of California in No. 8:18-cv-01378-JLS-
DFM, Judge Josephine L. Staton.
                 ______________________

    ON PETITION FOR PANEL REHEARING AND
             REHEARING EN BANC
              ______________________

    Before MOORE, Chief Judge, NEWMAN, LOURIE, DYK,
    PROST, REYNA, TARANTO, CHEN, HUGHES, STOLL, and
              CUNNINGHAM, Circuit Judges. 1

PER CURIAM.

                 CORRECTED ORDER
    Juggernaut Tactical, Inc. filed a combined petition for
panel rehearing and rehearing en banc. The petition was
referred to the panel that heard the appeal, and thereafter
the petition for rehearing en banc was referred to the cir-
cuit judges who are in regular active service.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    The petition for panel rehearing is denied.
    The petition for rehearing en banc is denied.
    The panel makes one change in its opinion, which is
unrelated to the rehearing petition. Footnote 1 is replaced
with the following:
    On October 26, 2021, the district court issued an
    order granting attorney’s fees to Juggernaut as a


    1   Circuit Judge O’Malley retired on March 11, 2022.
Circuit Judge Stark did not participate.
EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.             3



   “prevailing party” under 35 U.S.C. § 285 and di-
   recting Juggernaut to submit a proposed amend-
   ment to the earlier judgment to incorporate the fees
   award—thus making clear that the October 26th
   order was not going to “be the court’s final act in
   the matter.” S.L. ex rel. Loof v. Upland Unified
   School Dist., 747 F.3d 1155, 1161–62 (9th Cir.
   2014) (cleaned up). On November 24, 2021, after
   Juggernaut made the submission, the court issued
   an amended final judgment incorporating the
   award of attorney’s fees. On December 1, 2021,
   within 30 days of the November 24th judgment,
   Evolusion timely filed an amended notice of appeal
   to include, in Appeal No. 21-1987, the district
   court’s final judgment granting attorney’s fees to
   Juggernaut. Juggernaut has not objected to inclu-
   sion of that judgment in Appeal No. 21-1987.
This change does not alter the court’s judgment, and no
new judgment will be issued.
   The mandate of the court will issue on March 25, 2022.


                                    FOR THE COURT

March 18, 2022                      /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court